DETAILED ACTION
In application filed on 07/24/2020, Claims 1-3 and 6-21 are pending. Claims 1-3 and 6-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-3 and 6-21 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Maaskant et al. (US20170080422A1) teaches a separating apparatus, comprising:
a separating unit (Fig. 1, ref. 120; Para 0094, referred to as one or more integrated fluidic processing cartridge) including a separating chamber (Para 0098, Fig. 2B, ref. 200 referred to as macrofluidic centrifugation chamber) and configured to apply an external force (Para 0098, referred to as centrifugation) to a fluid sample (Para 0089,…process of centrifugation of a sample fluid containing particulate or solid material)  containing two or more components (Para 0163, referred to as pretreatment fluid , ref. 503 ; and Para 0164, referred to as cushioning fluid) immiscible with each other  and having different specific gravities (Para 0164,cushioning fluid is of higher density than the remainder of the fluid and is water immiscible)  to separate the fluid sample into a separation target (Para 0089, referred to as sediment)  and a non-separation target (Para 0097, referred to as supernatant) in the separating chamber(Para 0098, Fig. 2B, ref. 200 referred to as macrofluidic centrifugation chamber); and
a transfer mechanism (Para 0114, referred to as a gas source interfaces with a pressurization device; “the siphon structure is not taught”) configured to apply a pressure to transfer a pressurizing medium targeted at the separation target (Para 0232, the displacement of the residual cell suspension to and from microfluidic centrifugation chamber occur by air displacement into and out of port 741) separated by the separating unit into the separating chamber (Para 0098, Fig. 2B, ref. 200 referred to as macrofluidic centrifugation chamber; Para 0231, ref. 703) by the external force to transfer the separation target in the separating chamber to outside the separating chamber by a pressure of the pressurizing medium (Para 0231, displaced via hole 713 in layer 731 to collection chamber/conduit 715), 
wherein the transfer mechanism (Para 0114, referred to as a gas source interfaces with a pressurization device) comprises: a pressurizing medium chamber configured to store the pressurizing medium (Para 0114, referred to as a gas source); 

However, Maaskant et al. (US20170080422A1) does not teach or fairly suggest a separating apparatus, wherein:
the transfer mechanism comprises a siphon structure provided on a flow path joining the pressurizing medium chamber to the separating chamber (as claimed in Claim 1, Claim 13 and Claim 14).
Therefore Claims 1-3 and 6-21 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 13 and 14. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797